ORDER
PER CURIAM.
Jerry Chambers (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) after an evidentiary hearing. Movant pleaded guilty pursuant to a plea agreement in Cause No. 011-4781 to one count of second-degree robbery, in violation of Section 569.0301. The trial court sentenced Movant to a term of 13 years, to be served concurrently with the sentence Movant was already serving in Cause No. 991-2921. Movant thereafter filed his motion, pursuant to Rule 24.035, alleging ineffective assistance of his plea counsel.
*245We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.0S5(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.